                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

WAGSTAFF & CARTMELL, L.L.P.,                   )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Case No. 4:18-cv-00870-GAF
                                               )
NEAL R. LEWIS,                                 )
                                               )
       Defendant.                              )


                PLAINTIFF WAGSTAFF & CARTMELL L.L.P.’s
       MOTION TO EXCLUDE THE EXPERT TESTIMONY OF NEAL R. LEWIS

       Plaintiff Wagstaff & Cartmell, L.L.P. (“Wagstaff”) respectfully moves this Court, under

Rule 702 of the Federal Rules of Civil Procedure and the standards laid out in Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), to exclude the proffered expert testimony of

Defendant Neal R. Lewis. As detailed in Wagstaff’s Suggestions in Support, Lewis did not use

reliable facts or data to support his opinions; his opinions would not be helpful to the trier of fact;

his opinions are not reliable; and he is not qualified to opine about the value of legal services.

For these reasons, and those expressed in the Suggestions in Support, the Court should preclude

Lewis from testifying as an expert on his own behalf.



DATED this 7th day of August, 2020.




         Case 4:18-cv-00870-GAF Document 132 Filed 08/07/20 Page 1 of 3
                           Respectfully submitted,

                           /s/ Dane C. Martin
                           Todd P. Graves               MO #41319
                           Dane C. Martin               MO #63997
                           GRAVES GARRETT LLC
                           1100 Main Street, Suite 2700
                           Kansas City, MO 64105
                           (816) 256-3181 (telephone)
                           (816) 256-5958 (facsimile)
                           tgraves@gravesgarrett.com
                           dmartin@gravesgarrett.com

                           /s/ John P. O’Connor
                           John P. O’Connor           MO #32352
                           Jonathan P. Kieffer        MO #49025
                           Jack T. Hyde               MO #63903
                           WAGSTAFF & CARTMELL LLP
                           4740 Grand Avenue, Suite 300
                           Kansas City, MO 64112
                           (816) 701-1100 (telephone)
                           (816) 531-2372 (facsimile)
                           joconnor@wcllp.com
                           jpkieffer@wcllp.com
                           jhyde@wcllp.com
                           ATTORNEYS FOR PLAINTIFF




                            2 132 Filed 08/07/20 Page 2 of 3
Case 4:18-cv-00870-GAF Document
                                 CERTIFICATE OF SERVICE
       I hereby certify that I filed the foregoing on August 7, 2020, using the Court’s CM/ECF
electronic filing service, thereby sending notice of the filing to all counsel of record.


                                       /s Dane C. Martin
                                       Attorney for Plaintiff




                                     3 132 Filed 08/07/20 Page 3 of 3
         Case 4:18-cv-00870-GAF Document
